41 So.3d 916 (2010)
DOCTOR DIABETIC SUPPLY, INC., Appellant,
v.
POAP CORP. d/b/a Exchange Place, Appellee.
No. 3D09-1475.
District Court of Appeal of Florida, Third District.
June 30, 2010.
Rehearing and Rehearing En Banc Denied August 26, 2010.
Grumer & Macaluso and Keith T. Grumer, for appellant.
Ruden McClosky and John H. Pelzer and Robin F. Hazel, Ft. Lauderdale, for appellee.
Before RAMIREZ, C.J., and COPE and ROTHENBERG, JJ.
PER CURIAM.
This is an appeal of a summary final judgment in a breach of contract action. We concur with the trial judge that the damages sought by the appellant Doctor Diabetic Supply, Inc. amounted to consequential damages. See Hardwick Props., Inc. v. Newbern, 711 So.2d 35, 40-41 (Fla. 1st DCA 1998). The parties' contract contained a Limitation of Liability provision which precluded recovery of consequential damages. The summary judgment is affirmed.